Citation Nr: 9905553	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.

2.  Entitlement to an earlier effective date for an award of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Michael Lyons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran presented testimony at a hearing before the 
undersigned Board member in August 1998.

At the August 1998 Board hearing, the veteran raised the 
issues of service connection for left ear hearing loss, and 
service connection for frostbite.  These issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO received the veteran's application for nonservice-
connected pension benefits on June 17, 1997. 

3.  The veteran is not a patient in a nursing home, helpless 
or blind, or nearly so helpless or blind as to need regular 
aid and attendance of another person.  He does not require 
regular aid and attendance for the performance of his daily 
functions or to protect him from the hazards of daily life.  
He is not substantially confined to his dwelling.

4. The veteran has the following nonservice-connected 
disabilities:  Renal cell carcinoma, with history of Bright's 
disease, rated as 100 percent disabling;  status post 
cholecystectomy with history of acute pancreatitis, rated as 
10 percent disabling;  and hypertension, rated as 10 percent 
disabling.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or at 
the housebound rate have not been met.  38 U.S.C.A. § 
1502(b)(West 1991);  38 C.F.R. §§ 3.351, 3.352 (1998).

2.  The criteria for an effective earlier than June 17, 1997, 
for nonservice-connected pension benefits, have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 1998);  38 
C.F.R. §  3.400 (1998);  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Pension -- Factual Background

The veteran contends that he is entitled to special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.  He argues that he does not have the 
ability to take care of himself, and that he is substantially 
confined to his dwelling.

VA records of treatment dated in June 1997 show the veteran 
was diagnosed with pancreatitis secondary to gallstones; 
acute cholecystitis; cholelithiasis; renal mass, one and six 
tenths centimeters by two and three-tenths centimeters; 
anemia; and hypertension.

Upon physical examination, temperature was 99.7, pulse was 
104, and blood pressure was 128/76.  He was oriented times 
three.  He was cooperative and in mild distress.  The head 
was normocephalic and atraumatic.  The extraocular muscles 
were intact.  The pupils were equal, round and reactive to 
light and accommodation.  The tympanic membranes were normal.  
There was no erythema.  The throat was clear.  The neck was 
supple.  There was no jugular venous distention or 
adenopathy.  The lungs were clear.  The heart was regular in 
rate and rhythm.  There was positive S1-S2.  The abdomen was 
soft.  There were positive bowel sounds.  Examination was 
positive for a tender mass in the region of the pancreas.  
There was no cyanosis, clubbing, or edema of the extremities.  
The cranial nerves II-XII were intact.  Deep tendon reflexes 
were 2/4 bilaterally.

VA records of hospitalization from July 1997 to August 1997 
show the veteran was admitted with a diagnosis of acute 
cholecystitis.  Past medical history included hypertension, 
Bright's disease, and IgA nephropathy.  

Upon physical examination, the veteran was alert and oriented 
times three.  He was in no acute distress.  His head was 
normocephalic and atraumatic.  There was no erythema of the 
throat.  There was no adenopathy or jugular venous distention 
of the neck.  The lungs were clear to auscultation 
bilaterally with no crackles, wheezes or rubs.  The heart had 
a regular rate and rhythm.  There were no murmurs, gallops, 
or rubs.  The point of maximum intensity was in the 
midclavicular line.  The abdomen was soft.  There was mid-
epigastric and right upper quadrant tenderness.  No masses 
were palpated, and no bruits were heard.  The veteran had an 
abdominal weakness that appeared to be consistent with a 
rectal diathesis.  The stool was heme-negative.  There was 
good tone.  No masses were noted.  The prostate was slightly 
enlarged with no nodularity.  All pulses were 2+.  There was 
no clubbing, cyanosis or edema noted.  There was normal 
strength noted in all extremities.  Cranial nerves II through 
XII were intact.  Deep tendon reflexes were 2+ in all 
extremities.  He had normal sensation in all extremities.

During admission, he underwent the surgical procedures of an 
open cholecystectomy and renal mass resection, performed 
simultaneously.  Post-surgical pathology of the kidney mass 
showed a renal cell carcinoma of collecting duct type, Grade 
II on a scale of IV on the Fuhram Grading System.  He also 
had cystic mass in the left kidney.  The pathology of the 
gallbladder was consistent with acute cholecystitis with 
xanthogranulomas.  After surgery, the veteran progressed to 
bowel movements, and a normal diet without any nausea or 
vomiting.  He was voiding well with moderate sting after his 
very first void, which cleared rapidly.  He was ambulating 
about the ward.  His laboratory values were all satisfactory 
and he was discharged.

During his June 1998 RO hearing, the veteran testified he 
could drive.  He described raw or dry places on his hands and 
arms, cause unknown.  He described his surgery in which he 
had a kidney tumor and his gallbladder removed.  He indicated 
it had been about seven years since he had been able to work.  
He described problems driving long distances.  He had been 
married since 1954.  He said his wife took care of him all 
the time, doing all of the cooking, cleaning, laundry and 
shopping, and that she had done so since their marriage.  He 
described fooling around with the horses at his barn.  He 
said he sometimes needed help from his wife standing up to 
put his pants on, or in preparing meals.  He said he could 
handle driving for one to two hours, but not in heavy 
traffic.  

During his August 1998 Board hearing, the veteran testified 
that he received a great deal of help from his wife in his 
day-to-day living.  For example, according to the veteran, 
his wife ran the store, did the cooking, did the grocery 
shopping most of the time, and did the laundry all of the 
time.  The veteran said he brushed his teeth himself, and 
sometimes shaved himself.  He said that sometimes his wife 
had to get up and help him go to the bathroom.  He indicated 
he was capable of buttoning his own clothing, that he could 
dress himself, that he fed himself, could walk around outside 
by himself, that he could drive himself to town, and that he 
usually took a shower by himself.  He said that sometimes his 
wife helped him in taking a shower or in taking care of 
himself in other ways, but answered yes to questions as to 
whether he usually took care of himself with such activities 
of daily living.  When questioned by his attorney, he said he 
needed his wife to change the bandages on him as a result of 
sores.  When asked by the undersigned if he had any bandages 
on at the hearing, he said no.  When asked when the last time 
was he had to wear bandages, he said he didn't know, and 
indicated his having to wear bandages was not a regular need.

Special Monthly Pension -- Analysis

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  See 38 U.S.C.A. §§ 1502(b), 
1521(d) (West 1991);  38 C.F.R. §§ 3.351(a)(1), 3.352 (1998).  
The criteria for determining whether increased pension is 
payable by reason of need of aid and attendance or by reason 
of being housebound is set forth in 38 C.F.R. § 3.351, and in 
pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field 
to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).

(d) Housebound, or permanent and total plus 60 percent; 
disability pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C.A. § 1521 and who 
is not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having 
a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter) the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is "permanently housebound'' by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

38 C.F.R. § 3.352 (1998) provides the criteria for permanent 
need for aid and attendance and "permanently bedridden'' as 
follows:

(a) Basic criteria for regular aid and attendance and 
permanently bedridden.  The following will be accorded 
consideration in determining the need for regular aid and 
attendance (§ 3.351(c)(3): inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph `bedridden' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person. 

It is not disputed that the veteran is disabled.  The veteran 
has the following nonservice-connected disabilities:  Renal 
cell carcinoma, with history of Bright's disease, rated as 
100 percent disabling;  status post cholecystectomy with 
history of acute pancreatitis, rated as 10 percent disabling;  
and hypertension, rated as 10 percent disabling.  

The hypertension rating of 10 percent is proper.  A higher 
rating is not warranted because blood pressure as measured 
was within normal limits, at 128/76.  The next higher rating 
of 20 percent would require a diastolic pressure of 110 or 
more, or a diastolic pressure of 200 or more.  See 38 C.F.R. 
§ 4.104 (1997, 1998).  The evidence in no way shows, and the 
veteran has not contended, that his blood pressure is 
elevated to such a degree.

The 10 percent rating for status post cholecystectomy with 
acute pancreatitis is also proper.  A 10 percent rating is 
warranted for gall bladder removal with symptoms which are 
mild.  The next higher rating of 30 percent would require 
gallbladder removal with severe symptoms.  Hospital records 
show that, upon discharge from the hospital after his 
surgery, the veteran was status post cholecystectomy (i.e, 
removal of the gallbladder) with history of acute 
pancreatitis.  After the surgery, he had bowel movements and 
voided well, with moderate sting clearing quickly after his 
first void.  The medical evidence in no way shows the 
veteran's residuals of the cholecystectomy to be severe.

Since the 10 percent rating for status post cholecystectomy 
with acute pancreatitis, combined with the 10 percent rating 
for hypertension, do not constitute disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the 100 percent rating for permanent residuals 
of renal cell carcinoma disability, a rating at the 
housebound rate is not warranted under  38 C.F.R. 
§ 3.351(d)(1).  

The Board acknowledges the veteran's contentions that he also 
has left ear hearing loss, a rash, and residuals of 
frostbite.  However, there is no medical evidence of record 
to substantiate that these conditions exist in a form 
constituting medical disabilities for VA purposes.  On this 
point, the Board notes that fairly detailed VA in-hospital 
examinations did not include any history, complaint or 
finding of these disabilities.  No rash was noted, the 
tympanic membranes were normal with no complaint of hearing 
loss, pulses were 2+ throughout, and sensation was normal in 
all extremities with no clubbing, cyanosis or edema.

Based on the undersigned's assessment of the veteran's 
testimony at his Board hearing, the Board finds that, by the 
veteran's own admission, he is able to provide for himself in 
his activities of daily living.  To the extent he relies on 
his spouse, he, by his own testimony, appears to rely on her 
to about the same degree as he did before his concurrent 
surgeries for removal of renal cell carcinoma and 
cholecystectomy.  He is able to bathe himself, to brush his 
own teeth, to shave, to use the restroom, and to drive into 
town without assistance.  The evidence of record, including 
the veteran's own testimony, shows clearly that the veteran 
is not a patient in a nursing home, helpless or blind, or 
nearly so helpless or blind as to need regular aid and 
attendance of another person.  

Moreover, he does not require regular aid and attendance for 
the performance of his daily functions or to protect him from 
the hazards of daily life, and he is not substantially 
confined to his dwelling.  He generally has the ability to 
drive into town when he so desires.  Thus he is not entitled 
to special monthly pension based on the need for regular aid 
and attendance of another person, or on the basis of being 
housebound.  See 38 C.F.R. §§ 3.351(d)(2), 3.352.  By his own 
testimony, at the very most, he occasionally requires the aid 
and attendance of his wife;  he is not so helpless as to 
require the regular aid and attendance of another person.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.

Earlier Effective Date Claim

The veteran contends he should be entitled to nonservice-
connected pension benefits effective from the date he became 
100 percent disabled, rather than effective from the date the 
RO received his application for such benefits.  

During his August 1998 hearing, when asked by his attorney 
why he didn't apply for benefits earlier than June 1997, the 
veteran responded that prior to that time, he was "...in pretty 
good shape."

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

On June 17, 1997, the RO received the veteran's initial claim 
for nonservice-connected pension benefits.  As noted above, 
the effective date for nonservice-connected pension benefits 
is the date of receipt of his application, or the date 
entitlement arose, whichever is the later.   38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.  Therefore, the veteran is 
entitled to an effective date no earlier than date of receipt 
of his nonservice-connected pension application by the RO, 
which was June 17, 1997, even assuming for purposes of this 
issue that he became 100 percent disabled before that time.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Under the present circumstances, 
retroactive benefits may be authorized for only a period of 
one year prior to the date of receipt of the claim.  The 
veteran has not cited any legal authority, statute, 
regulation or court case which would permit the Board to make 
the effective date of the award of nonservice-connected 
pension benefits earlier than June 17,1997.  Hence, the law 
controls and not the facts.


ORDER

The claim for special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.

The claim for an earlier effective date for an award of 
nonservice-connected pension benefits is denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 11 -


